UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1027


MARIELA VALDERRAMA,

                Plaintiff – Appellant,

          v.

HONEYWELL TSI AEROSPACE SERVICES; VICTOR MILLER, Counsel;
HONEYWELL INTERNATIONAL, INCORPORATED; KATHERINE L. ADAMS,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02114-RWT)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Mariela Valderrama, Appellant Pro Se. Howard Shapiro, PROSKAUER
ROSE, LLP, New Orleans, Louisiana, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mariela     Valderrama        seeks       to     appeal     the     district

court’s order granting summary judgment to Defendants in her

civil   action    alleging      violations        of    the    Employee        Retirement

Income Security Act of 1974, as amended, 29 U.S.C.A. §§ 1001 to

1461 (West 2008 & Supp. 2010), and the Maryland Wage Payment and

Collection Law, Md. Code Ann., Lab. & Empl. §§ 3-501 to 3-509

(LexisNexis 2008 & Supp. 2010), and its subsequent order denying

her motions for relief from judgment and for a perjury hearing

and granting Defendants’ motion for leave to file a sur-reply

memorandum.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order granting summary judgment

to   Defendants    was    entered     on    the    docket       on     July    14,   2010.

However, Valderrama’s motion for relief from judgment, which we

treat   as   a   Fed.    R.   Civ.   P.    59(e)   motion       to     alter    or   amend




                                           2
judgment, *        stayed       the     appeal       the    period.          Fed.    R.    App.      P.

4(a)(4)(A).          The district court denied the Rule 59(e) motion by

order      entered        on    September       15,      2010.         Valderrama     had      thirty

days, or until October 15, 2010, to file her notice of appeal.

The    notice       of     appeal       was    not       filed    until      January      7,    2011.

Because Valderrama failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal of these orders for lack of jurisdiction.

                  Valderrama       also       appeals      the        district     court’s      order

granting in part Defendants’ motion for sanctions and denying

Valderrama’s motion to renew.                     On appeal, we confine our review

to issues raised in the Appellant’s informal brief.                                         See 4th

Cir. R. 34(b).             Valderrama’s informal appellate brief alleges no

relevant claim of error by the district court.                                We conclude that

Valderrama          has        forfeited       appellate         review       of    this       order,

see Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607

(4th       Cir.    2009),       cert.    denied,         130     S.    Ct.   1140    (2010),        and

therefore affirm it.               We dispense with oral argument because the

facts       and    legal       contentions       are       adequately        presented         in   the


       *
        Valderrama’s motion for relief from judgment sought
reconsideration of the district court’s July 14 order granting
summary judgment to Defendants and was filed on July 21, 2010,
within the twenty-eight-day time limit for filing Rule 59(e)
motions.    Accordingly, we treat the motion as a Rule 59(e)
motion. Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).



                                                     3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                    4